Form N-CSR Item 12(b) Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certify in their capacity as Treasurer and President, respectively, of Eaton Vance Mutual Funds Trust (the “ Trust ”) that: (a) The Annual Report of the Trust on Form N-CSR for the period ended October 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) The information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Trust for such period. A signed original of this written statement required by section 906 has been provided to the Trust and will be retained by the Trust and furnished to the Securities and Exchange Commission or its staff upon request. Eaton Vance Mutual Funds Trust Date: December 15, 2011 /s/ Barbara E. Campbell Barbara E. Campbell Treasurer Date: December 15, 2011 /s/ Duncan W. Richardson Duncan W. Richardson President
